Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), is entered into as of the
30th day of June, 2014, by and between AMERIS BANCORP, a Georgia corporation
(“Employer”), and JAMES A. LAHAISE, an individual resident of the State of
Georgia (“Executive”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Agreement and Plan of Merger dated as of
March 10, 2014 (the “Merger Agreement”) by and between Employer and Coastal
Bankshares, Inc., a Georgia corporation (“Coastal”), Coastal will merge with and
into Employer (the “Merger”), as a result of which The Coastal Bank, a Georgia
state-chartered bank and wholly owned subsidiary of Coastal (“Coastal Bank”),
will become a wholly owned subsidiary of Employer;

WHEREAS, as a result of the Merger and pursuant to the transactions contemplated
by the Merger Agreement, Executive is expected to receive significant
consideration in exchange for the shares of Coastal Common Stock (as defined in
the Merger Agreement) held by Executive;

WHEREAS, immediately following the consummation of the Merger, Coastal Bank will
merge with an into Ameris Bank, a Georgia state-chartered bank and wholly owned
subsidiary of Employer (“Ameris”);

WHEREAS, Executive currently serves as President and Chief Executive Officer of
Coastal and Coastal Bank;

WHEREAS, upon and subject to the consummation of the transactions contemplated
by the Merger Agreement, Employer wishes to employ Executive as Executive Vice
President of Employer, and Executive wishes to serve in such position, on the
terms and conditions set forth herein;

WHEREAS, Executive desires to be assured of a secure minimum compensation from
Employer for Executive’s services over a defined term;

WHEREAS, Employer desires to provide fair and reasonable benefits to Executive
on the terms and subject to the conditions set forth in this Agreement; and

WHEREAS, Employer desires reasonable protection of confidential business and
customer information of Employer, Ameris, Coastal and Coastal Bank which has
been developed over many years at substantial expense, including such
confidential information of Coastal and Coastal Bank for which Employer, as of
the Effective Time (as defined in the Merger Agreement), will have paid valuable
consideration, and assurance that Executive will not compete with Employer or
Ameris for a reasonable period of time after termination of Executive’s
employment with Employer, except as otherwise provided herein;

 



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
undertakings herein contained, Employer and Executive, each intending to be
legally bound, covenant and agree as follows:

1. Employment. Upon the terms and subject to the conditions set forth in this
Agreement, Employer employs Executive as Executive Vice President of Employer,
and Executive hereby accepts such employment.

2. Position and Duties. Executive agrees to serve as Executive Vice President of
Employer as set forth in Section 1 hereof and to perform such duties as may
reasonably be assigned to Executive by the Chief Executive Officer of Employer;
provided, however, that such duties shall be of the same character as those
generally associated with the office held by Executive. During the Term (as
defined in Section 3 hereof), Executive agrees to serve Employer faithfully and
to the best of Executive’s ability and to devote Executive’s full business time,
attention and skills to Employer’s business; provided, however, that the
foregoing shall not be deemed to restrict Executive from devoting a reasonable
amount of time and attention to the management of Executive’s personal and other
business affairs and investments, so long as such activities do not interfere
with the responsible performance of Executive’s duties hereunder; and provided
further, however, that Executive may serve as a director or officer of other of
his business interests which are not competitive with Employer and any
charitable, religious, civic, educational or trade organizations to the extent
that such activities, individually or in the aggregate, do not interfere with
the performance of Executive’s duties and responsibilities under this Agreement.

3. Term. This Agreement shall commence as of the date hereof (the “Effective
Date”) and, unless otherwise earlier terminated pursuant to Section 8 hereof,
shall end at 12:01 a.m., Eastern Time, on the two (2) year anniversary of the
Effective Date (the “Initial Term”), provided that the Initial Term shall be
extended automatically for an additional one (1) year term (each, an “Additional
Term” and, together with the Initial Term, the “Term”) on the last day of the
Initial Term or each Additional Term hereof unless either party hereto gives
written notice to the other party not to so extend no later than ninety
(90) days prior to the expiration of the Initial Term or any subsequent
Additional Term, as the case may be, in which case no further extension shall
occur and the Term shall end at the end of the Initial Term or the Additional
Term during which such notice not to so extend was given.

4. Compensation.

(a) Executive shall receive an annual salary of $240,000.00 (“Base
Compensation”) payable at regular intervals in accordance with Employer’s normal
payroll practices now or hereafter in effect. Employer may consider and declare
from time to time increases in the salary it pays Executive and thereby increase
the Base Compensation. Any and all increases in Executive’s salary pursuant to
this Section 4(a) shall cause the level of Base Compensation to be increased by
the amount of each such increase for purposes of this Agreement. The increased
level of Base Compensation as provided in this Section 4(a) shall become the
level of Base Compensation for the remainder of the Term until there is a
further increase in Base Compensation as provided herein.

 

2



--------------------------------------------------------------------------------

(b) In addition to Executive’s Base Compensation, Executive shall be eligible to
receive, during each calendar year during the Term, an annual bonus (an “Annual
Bonus”) pursuant to a bonus or incentive plan of Employer; provided, however,
that the decision to provide any Annual Bonus and the amount and terms of any
Annual Bonus shall be in the sole and absolute discretion of the Board of
Directors of Employer (the “Board”) or a committee thereof. Any Annual Bonus
earned and payable to Executive shall be paid on or after January 1, but not
later than March 15, of the calendar year following the calendar year for which
such Annual Bonus is earned.

(c) Notwithstanding any other provisions in this Agreement to the contrary, any
incentive-based or other compensation paid to Executive pursuant to this
Agreement or any other agreement or arrangement with Employer which is subject
to recovery under any law, government regulation or stock exchange listing
requirement will be subject to such deductions and clawback as may be required
to be made pursuant to such law, government regulation or stock exchange listing
requirement (or any policy adopted by Employer pursuant to any such law,
government regulation or stock exchange listing requirement).

5. Other Benefits. So long as Executive is employed by Employer pursuant to this
Agreement, Executive shall be included as a participant in all present and
future employee benefit, retirement and compensation plans of Employer generally
available to its employees, consistent with Executive’s Base Compensation and
position with Employer, including Employer’s 401(k) Profit Sharing Plan, and
Executive and Executive’s dependents shall be included in Employer’s
hospitalization, major medical, disability and group life insurance plans.
Executive acknowledges that, notwithstanding any of the provisions of this
Agreement, any of Employer’s benefit plans and programs may be modified from
time to time and that Employer is not required to continue any plan or program
currently in effect or adopted hereafter; provided, however, that each of the
above benefits shall continue in effect on terms no less favorable than those
for other executive officers of Employer (as permitted by law) during the Term.
Executive’s years of service with Coastal shall be recognized and shall apply to
Executive’s participation in all present and future employee benefit, retirement
and compensation plans of Employer.

6. Expenses. So long as Executive is employed by Employer pursuant to this
Agreement, Executive shall receive reimbursement from Employer for all
reasonable business expenses incurred in the course of Executive’s employment by
Employer upon proper submission to Employer of written vouchers and statements
for reimbursement. In addition, Employer shall reimburse Executive for all
mileage driven by Executive in Executive’s personal automobile in connection
with Executive’s duties hereunder in accordance with Employer’s mileage
reimbursement policy as in effect from time to time. Employer shall pay for all
initiation fees and monthly dues of Executive’s current country club membership
for business and personal use, or if Executive does not currently possess such a
membership, Employer shall pay for all initiation fees and monthly dues of
membership once obtained; provided, however, that, if such a membership is not
already owned by Executive as of the date hereof, then once Executive obtains
such a membership, the membership shall be and remain the sole property of
Employer.

7. Vacation. Executive shall be entitled to four (4) weeks paid vacation during
each calendar year of Executive’s employment hereunder.

 

3



--------------------------------------------------------------------------------

8. Termination. Subject to the respective continuing obligations of the parties
hereto, including those set forth in Sections 10(a), 10(b), 10(c) and 10(d)
hereof, Executive’s employment by Employer hereunder may be terminated prior to
the expiration of the Term as follows:

(a) Employer, upon written notice to Executive, may terminate Executive’s
employment with Employer immediately for cause; provided, however, that Employer
shall not have cause for termination pursuant to either of clauses (ii) or
(iii) of the definition of “cause” set forth below unless Employer gives
Executive written notice of such termination for cause and Executive does not
correct the event that constitutes cause, as set forth in Employer’s notice of
termination, within thirty (30) days after the date on which Employer gives such
written notice of termination. For purposes of this Section 8(a), “cause” for
termination of Executive’s employment shall exist (i) if Executive is convicted
of (from which no appeal may be taken), or pleads guilty or nolo contendere to,
any act of fraud, misappropriation or embezzlement, or any felony, (ii) if, in
the determination of Employer, Executive has engaged in gross or willful
misconduct materially damaging to the business of Employer (it being understood,
however, that neither conduct pursuant to Executive’s exercise of Executive’s
good faith business judgment nor unintentional physical damage to any property
of Employer by Executive shall be grounds for such a determination by Employer),
or (iii) if Executive has failed, without reasonable cause, to follow reasonable
written instructions of the Chief Executive Officer of Employer consistent with
Executive’s position with Employer and, after written notice from Employer of
such failure, Executive at any time thereafter again so fails.

(b) Executive may terminate Executive’s employment with Employer for good
reason; provided, however, that Executive shall not have good reason for
termination pursuant to this Section 8(b) unless Executive gives written notice
of termination for good reason within thirty (30) days after the event giving
rise to good reason occurs, Employer does not correct the event that constitutes
good reason, as set forth in Executive’s notice of termination, within thirty
(30) days after the date on which Executive gives written notice of termination
and Executive terminates employment within sixty (60) days after the occurrence
of the event that constitutes good reason. For purposes of this Section 8(b),
“good reason” for termination shall mean that any one or more of the following
events has occurred without Executive’s express written consent:

(i) a change in Executive’s reporting responsibilities, titles or offices, or
any removal of Executive from, or any failure to re-elect Executive to, any of
Executive’s positions, which has the effect of materially diminishing
Executive’s responsibility or authority;

(ii) a reduction by Employer in Executive’s Base Compensation;

(iii) Employer requires Executive’s principal business location to be at any
office or location more than fifty (50) miles from either (A) Coastal’s office
as of the date hereof located at 18 West Bryan Street, Savannah, Georgia 31401
or (B) Ameris’s Jacksonville, Florida corporate offices (other than to an office
or location closer to Executive’s home residence);

 

4



--------------------------------------------------------------------------------

(iv) without replacement by a plan providing benefits to Executive substantially
equal to or greater than those discontinued, the failure by Employer to continue
in effect, within its maximum stated term, any material pension, life insurance,
health, accident, disability or other employee welfare benefit plan, program or
arrangement in which Executive is participating, or the taking of any action by
Employer that would materially adversely affect Executive’s participation or
materially reduce Executive’s benefits under any of such plans; or

(v) the taking of any action by Employer that would materially adversely affect
the physical conditions in or under which Executive performs the employment
duties hereunder, provided that Employer may take action with respect to such
conditions so long as such conditions are at least commensurate with the
conditions in or under which an officer of Executive’s status would customarily
perform his or her employment duties.

(c) Executive, upon ninety (90) days written notice to Employer, may terminate
Executive’s employment with Employer without good reason.

(d) Employer, upon ninety (90) days written notice to Executive, may terminate
Executive’s employment with Employer without cause.

(e) Executive’s employment with Employer shall terminate in the event of
Executive’s death or disability. For purposes of this Agreement, “disability”
shall be defined as Executive’s inability by reason of illness or other physical
or mental incapacity to perform the duties required by Executive’s employment
for any consecutive one hundred eighty (180) day period.

9. Compensation Upon Termination. In the event of termination of Executive’s
employment with Employer pursuant to Section 8 hereof, compensation shall
continue to be paid by Employer to Executive as follows:

(a) In the event of a termination pursuant to Section 8(a) or 8(c) hereof,
compensation provided for herein (including Base Compensation and an Annual
Bonus) shall continue to be paid, and Executive shall continue to participate in
the employee benefit, retirement, compensation plans and other perquisites as
provided in Section 5 hereof, through and including the Date of Termination (as
defined in Section 11 hereof) specified in the Notice of Termination (as defined
in Section 11 hereof). Any benefits payable under insurance, health, retirement
and bonus plans as a result of Executive’s participation in such plans through
the Date of Termination specified in the Notice of Termination shall be paid
when due under such plans.

(b) In the event of a termination pursuant to Section 8(b) or 8(d) hereof,
compensation provided for herein (including Base Compensation and an Annual
Bonus) shall continue to be paid, and Executive shall continue to participate in
the employee benefit, retirement, compensation plans and other perquisites as
provided in Section 5 hereof, through the Date of Termination specified in the
Notice of Termination, and any benefits payable under insurance, health,
retirement and bonus plans as a result of Executive’s participation in such
plans through the Date of Termination specified in the Notice of Termination
shall be paid when due under such plans. In addition, Executive shall be
entitled to continue to receive from

 

5



--------------------------------------------------------------------------------

Employer, for twenty-four (24) months from the Date of Termination, Base
Compensation at the rate in effect at the time of termination, payable in
accordance with Employer’s standard payment practices then existing.

(c) In the event of a termination pursuant to Section 8(e) hereof, compensation
provided for herein (including Base Compensation and an Annual Bonus) shall
continue to be paid, and Executive shall continue to participate in the employee
benefit, retirement, and compensation plans and other perquisites as provided in
Section 5 hereof, (x) in the event of Executive’s death, through the date of
death, or (y) in the event of Executive’s disability, through the Date of
Termination specified in the Notice of Termination. Any benefits payable under
insurance, health, retirement and bonus plans as a result of Executive’s
participation in such plans through the date of death or the Date of Termination
specified in the Notice of Termination, as the case may be, shall be paid when
due under those plans.

(d) Employer will permit Executive or Executive’s personal representative(s) or
heirs, during a period of ninety (90) days following the Date of Termination of
Executive’s employment by Employer (as specified in the Notice of Termination)
for the reasons set forth in Section 8(b) or 8(d) hereof, to purchase all of the
stock of Employer that would be issuable under all outstanding stock options, if
any, previously granted by Employer to Executive under any Employer stock option
plan then in effect, whether or not such options are then exercisable, at a cash
purchase price equal to the purchase price as set forth in such outstanding
stock options.

10. Restrictive Covenants.

(a) Executive acknowledges that (i) Employer has separately bargained and paid
additional consideration for the restrictive covenants herein; and (ii) Employer
will provide certain benefits to Executive hereunder in reliance on such
covenants in view of the unique and essential nature of the services Executive
will perform on behalf of Employer and the irreparable injury that would befall
Employer should Executive breach such covenants.

(b) Executive further acknowledges that Executive’s services are of a special,
unique and extraordinary character and that Executive’s position with Employer
will place Executive in a position of confidence and trust with customers and
employees of Employer and its subsidiaries and with Employer’s other
constituencies and will allow Executive access to Trade Secrets and Confidential
Information (each as defined in Section 10(e) hereof) concerning Employer and
its subsidiaries.

(c) Executive further acknowledges that the types and periods of restrictions
imposed by the covenants in this Section 10 are fair and reasonable and that
such restrictions will not prevent Executive from earning a livelihood.

(d) Having acknowledged the foregoing, Executive covenants and agrees with
Employer as follows:

(i) While Executive is employed by Employer and continuing thereafter, Executive
shall not disclose or use any Confidential Information or Trade Secret of
Employer for so long as such information remains Confidential Information or a
Trade Secret, as applicable, for any purpose other than as may be necessary and
appropriate in the ordinary course of performing Executive’s duties to Employer
during the period of Executive’s employment with Employer.

 

6



--------------------------------------------------------------------------------

(ii) While Executive is employed by Employer and for a period of two (2) years
after termination of Executive’s employment pursuant to Section 8(a), 8(c) or
8(e) hereof, Executive shall not (except on behalf of or with the prior written
consent of Employer), on Executive’s own behalf or in the service or on behalf
of others, solicit or attempt to solicit any customer of Employer or its
subsidiaries, including actively sought prospective customers, with whom
Executive had Material Contact (as defined in Section 10(e) hereof) during
Executive’s employment (including Executive’s prior employment with Coastal and
Coastal Bank), for the purpose of providing products or services that are
Competitive (as defined in Section 10(e) hereof) with those offered or provided
by Employer or its subsidiaries, in the event of Executive’s termination,
Competitive with those offered or provided by Employer or its subsidiaries
within two (2) years prior to the termination of Executive’s employment.

(iii) While Executive is employed by Employer and for a period of two (2) years
after termination of Executive’s employment pursuant to Section 8(a), 8(c) or
8(e) hereof, Executive shall not, either directly or indirectly, on Executive’s
own behalf or in the service or on behalf of others, perform within the
Restricted Territory (as defined in Section 10(e) hereof) duties and
responsibilities that are the same as or substantially similar to those
Executive performs for Employer or, in the event of Executive’s termination,
performed for Employer within two (2) years prior to the termination of
Executive’s employment, for any business which is the same as or essentially the
same as the business conducted by Employer and its subsidiaries.

(iv) While Executive is employed by Employer and for a period of two (2) years
after termination of Executive’s employment pursuant to Section 8(a), 8(c) or
8(e) hereof, Executive will not on Executive’s own behalf or in the service or
on behalf of others, solicit or recruit or attempt to solicit or recruit,
directly or by assisting others, any employee of Employer or its subsidiaries,
whether or not such employee is a full-time employee or a temporary employee of
Employer or its subsidiaries, whether or not such employment is pursuant to a
written agreement and whether or not such employment is for a determined period
or is at will, to cease working for Employer.

(v) If Executive’s employment is terminated pursuant to Section 8(a), 8(c) or
8(e) hereof and Executive subsequently engages in any conduct or takes any
action prohibited under any of Sections 10(d)(ii)-(iv) hereof, then, in addition
to any other remedies available to Employer hereunder, Employer may immediately
terminate, and shall not be required to continue on behalf of Executive or
Executive’s dependents and beneficiaries, any compensation provided for herein
and any employee benefit, retirement and compensation plans and other
prerequisites provided in Section 5 hereof other than those benefits that
Employer may be required to maintain for Executive under applicable federal or
state law.

(vi) If Executive’s employment is terminated pursuant to Section 8(b) or
Section 8(d) hereof, then Executive may thereafter engage in any conduct or take
any action of the type described under Sections 10(d)(ii)-(iv); provided,
however, that if

 

7



--------------------------------------------------------------------------------

Executive shall at any time engage in any such conduct or take any such action,
then Employer may immediately terminate, and shall not be required to continue
on behalf of Executive or Executive’s dependents and beneficiaries, any
compensation provided for herein (including any payments pursuant to
Section 9(b) hereof) and any employee benefit, retirement and compensation plans
and other perquisites provided in Section 5 hereof other than those benefits
that Employer may be required to maintain for Executive under applicable federal
or state law.

(vii) If Executive’s employment by Employer is terminated for any reason or for
no reason, Executive will turn over immediately thereafter to Employer all
business correspondence, letters, papers, reports, customer lists, financial
statements, credit reports or other Confidential Information, data or documents
of Employer in the possession or control of Executive, all of which writings are
and will continue to be the sole and exclusive property of Employer.

(e) For purposes of this Section 10, the following terms shall be defined as set
forth below:

(i) “Competitive,” with respect to particular products or services, shall mean
products or services that are the same as or similar to the products or services
of Employer and its subsidiaries.

(ii) “Confidential Information” shall mean data and information:

(A) relating to the business of Employer and its subsidiaries, regardless of
whether the data or information constitutes a Trade Secret;

(B) disclosed to Executive or of which Executive becomes aware as a consequence
of Executive’s relationship with Employer (or Coastal or Coastal Bank);

(C) having value to Employer; and

(D) not generally known to competitors of Employer.

Confidential Information shall include Trade Secrets, methods of operation,
names of customers, price lists, financial information and projections,
personnel data and similar information; provided, however, that such term shall
not mean data or information that (x) has been voluntarily disclosed to the
public by Employer, except where such public disclosure has been made by
Executive without authorization from Employer, (y) has been independently
developed and disclosed by others, or (z) has otherwise entered the public
domain through lawful means.

(iii) “Material Contact” shall mean contact between Executive and a customer or
prospective customer: (A) with whom or which Executive dealt on behalf of
Employer or its subsidiaries (or Coastal or Coastal Bank); (B) whose dealings
with Employer were coordinated or supervised by Executive; (C) about whom
Executive obtained Confidential Information in the ordinary course of business
as a result of

 

8



--------------------------------------------------------------------------------

Executive’s association with Employer (or Coastal or Coastal Bank); or (D) who
receives products or services as authorized by Employer, the sale or provision
of which results or resulted in compensation, commissions or earnings for
Executive within two (2) years prior to the date of the termination of
Executive’s employment with Employer.

(iv) “Restricted Territory” shall mean the geographic territory within a fifty
(50) mile radius of either (A) Coastal’s office as of the date hereof located at
18 West Bryan Street, Savannah, Georgia 31401 or (B) Ameris’s Jacksonville,
Florida corporate offices; provided, however, that if the physical location of
either such office shall change during the Term, then the Restricted Territory
shall mean the geographic territory within a fifty (50) mile radius of the
physical location of such offices at such time and, in the event of the
termination of Executive’s employment, the Restricted Territory shall mean the
geographic territory within a fifty (50) mile radius of the physical locations
of such offices on the Date of Termination.

(v) “Trade Secret” shall mean information, without regard to form, including,
but not limited to, technical or nontechnical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing, a process,
financial data, financial plans, product plans or a list of actual or potential
customers or suppliers, that is not commonly known by or available to the public
and which information:

(A) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use; and

(B) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.

(f) Executive acknowledges that irreparable loss and injury would result to
Employer upon the breach of any of the covenants contained in this Section 10
and that damages arising out of such breach would be difficult to ascertain.
Executive hereby agrees that, in addition to all other remedies provided at law
or in equity, Employer may petition and obtain from a court of law or equity,
without the necessity of proving actual damages and without posting any bond or
other security, both temporary and permanent injunctive relief to prevent a
breach by Executive of any covenant contained in this Section 10, and shall be
entitled to an equitable accounting of all earnings, profits and other benefits
arising out of any such breach. In the event that the provisions of this
Section 10 should ever be determined to exceed the time, geographic or other
limitations permitted by applicable law, then such provisions shall be modified
so as to be enforceable to the maximum extent permitted by law. If such
provision(s) cannot be modified to be enforceable, the provision(s) shall be
severed from this Agreement to the extent unenforceable. The remaining
provisions and any partially enforceable provisions shall remain in full force
and effect.

(g) All references to Employer in this Section 10 shall include, unless the
context otherwise requires, all subsidiaries of Employer.

11. Notice of Termination and Date of Termination. Any termination of
Executive’s employment with Employer as contemplated by Section 8 hereof, except
in the circumstances of

 

9



--------------------------------------------------------------------------------

Executive’s death, shall be communicated by written notice of termination (the
“Notice of Termination”) by the terminating party to the other party hereto. Any
Notice of Termination given pursuant to Section 8(a), 8(b) or 8(e) hereof shall
indicate the specific provisions of this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for such termination. Any Notice of Termination given pursuant to
Section 8(c) or 8(d) hereof shall indicate the provision of this Agreement
relied upon, but need not state any basis for such termination. For purposes of
this Agreement, “Date of Termination” shall mean: (i) if Executive’s employment
is terminated because of disability, thirty (30) days after Notice of
Termination is given (unless Executive shall have returned to the performance of
Executive’s duties on a full-time basis during such thirty (30) day period); or
(ii) if Executive’s employment is terminated for cause, good reason (pursuant to
Section 8(b) hereof) or pursuant to Section 8(c) or 8(d) hereof, the date
specified in the Notice of Termination; provided, however, that if within thirty
(30) days after any such Notice of Termination is given with respect to
termination of employment for cause, the party receiving such Notice of
Termination notifies the other party that a dispute exists concerning the
termination, the Date of Termination shall be the date on which the dispute is
finally resolved, either by mutual agreement of the parties or by arbitration as
provided in Section 26 hereof.

12. Excess Parachute Payments and One Million Dollar Deduction Limit.

(a) Notwithstanding anything contained herein to the contrary, if any portion of
the payments and benefits provided hereunder and benefits provided to, or for
the benefit of, Executive under any other plan or agreement of Employer (such
payments or benefits are collectively referred to as the “Payments”) would be
subject to the excise tax (the “Excise Tax”) imposed under Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), or would be
nondeductible by Employer pursuant to Section 280G of the Code, the Payments
shall be reduced (but not below zero) if and to the extent necessary so that no
portion of any Payment to be made or benefit to be provided to Executive shall
be subject to the Excise Tax or shall be nondeductible by Employer pursuant to
Section 280G of the Code (such reduced amount is hereinafter referred to as the
“Limited Payment Amount”). Employer shall reduce or eliminate the Payments by
first reducing or eliminating those payments or benefits which are not payable
in cash and then by reducing or eliminating cash payments, in each case in
reverse order beginning with payments or benefits which are to be paid the
farthest in time from the Determination (as defined in Section 12(b) hereof).
For this purpose, where multiple payments or benefits are to be paid at the same
time, they shall be reduced or eliminated on a pro rata basis.

(b) An initial determination as to whether the Payments shall be reduced to the
Limited Payment Amount pursuant to the Code and the amount of such Limited
Payment Amount shall be made at Employer’s expense by a nationally or regionally
recognized independent accounting firm selected by Employer and reasonably
acceptable to Executive (the “Accounting Firm”). The Accounting Firm shall
provide its determination (the “Determination”), together with detailed
supporting calculations and documentation to Employer and Executive within
thirty (30) days of the Termination Date, if applicable, and if the Accounting
Firm determines that no Excise Tax is payable by Executive with respect to a
Payment or Payments, it shall furnish Executive with an opinion reasonably
acceptable to Executive that no Excise Tax will be imposed with respect to any
such Payment or Payments. Within ten (10) days of the delivery of the
Determination to Executive, Executive shall have the

 

10



--------------------------------------------------------------------------------

right to dispute the Determination (the “Dispute”). If there is no Dispute, the
Determination shall be binding, final and conclusive upon Employer and Executive
subject to the application of Section 12(c) hereof.

(c) As a result of the uncertainty in the application of Sections 4999 and 280G
of the Code, it is possible that the Payments to be made to, or provided for the
benefit of, Executive either have been made or will not be made by Employer
which, in either case, will be inconsistent with the limitations provided in
Section 12(a) hereof (hereinafter referred to as an “Excess Payment” or
“Underpayment”, respectively). If it is established pursuant to a final
determination of a court or an Internal Revenue Service (the “IRS”) proceeding
which has been finally and conclusively resolved that an Excess Payment has been
made, such Excess Payment shall be deemed for all purposes to be a loan to
Executive made on the date Executive received the Excess Payment, and Executive
shall repay the Excess Payment to Employer on demand (but not less than ten
(10) days after written notice is received by Executive), together with interest
on the Excess Payment at the Applicable Federal Rate (as defined in
Section 1274(d) of the Code) from the date of Executive’s receipt of such Excess
Payment until the date of such repayment. In the event that it is determined
(i) by the Accounting Firm, Employer (which shall include the position taken by
Employer, or together with its consolidated group, on its federal income tax
return) or the IRS; (ii) pursuant to a determination by a court; or (iii) upon
the resolution of the Dispute to Executive’s satisfaction, that an Underpayment
has occurred, Employer shall pay an amount equal to the Underpayment to
Executive within ten (10) days of such determination or resolution, together
with interest on such amount at the Applicable Federal Rate from the date such
amount would have been paid to Executive until the date of payment.

(d) Notwithstanding anything contained herein to the contrary, if any portion of
the Payments would be nondeductible by Employer pursuant to Section 162(m) of
the Code, the Payments to be made to Executive in any taxable year of Employer
shall be reduced (but not below zero) if and to the extent necessary so that no
portion of any Payment to be made or benefit to be provided to Executive in such
taxable year of Employer shall be nondeductible by Employer pursuant to
Section 162(m) of the Code. The amount by which any Payment is reduced pursuant
to the immediately preceding sentence, together with interest thereon at the
Applicable Federal Rate, shall be paid by Employer to Executive on or before the
fifth business day of the immediately succeeding taxable year of Employer,
subject to the application of the limitations of the immediately preceding
sentence and this Section 12. Employer shall reduce or eliminate the Payments in
any one taxable year of Employer by first reducing or eliminating those payments
or benefits which are not payable in cash and then by reducing or eliminating
cash payments, in each case in reverse order beginning with payments or benefits
which are to be paid the farthest in time from the Section 162(m) Determination
(as defined in Section 12(e)). For this purpose, where multiple payments or
benefits are to be paid at the same time, they shall be reduced or eliminated on
a pro rata basis.

(e) The determination as to whether the Payments shall be reduced pursuant to
Section 12(d) hereof and the amount of the Payments to be made in each taxable
year after the application of Section 12(d) hereof shall be made by the
Accounting Firm at Employer’s expense. The Accounting Firm shall provide its
determination (the “Section 162(m) Determination”), together with detailed
supporting calculations and documentation to Employer and Executive within
thirty (30) days of the termination date specified in the Notice of Termination.
The Section 162(m) Determination shall be binding, final and conclusive upon
Employer and Executive.

 

11



--------------------------------------------------------------------------------

13. Payments After Death. Should Executive die after termination of Executive’s
employment with Employer while any amounts are payable to Executive hereunder,
this Agreement shall inure to the benefit of and be enforceable by Executive’s
executors, administrators, heirs, distributees, devisees and legatees, and all
amounts payable hereunder shall be paid in accordance with the terms of this
Agreement to Executive’s devisee, legatee or other designee or, if there is no
such designee, to Executive’s estate.

14. Full Settlement. The respective obligations of the parties hereto to make
payments or otherwise to perform hereunder shall not be affected by any rights
of set-off, counterclaim, recoupment, defense or other claim, right or action
which one party hereto may have against the other party hereto. In no event
shall Executive be obligated to seek other employment or take any other action
by way of mitigation of the amounts which may be payable to Executive by
Employer hereunder.

15. Notices. Any notice, consent, demand, request or other communication given
to a party hereto in connection with this Agreement shall be in writing and
shall be deemed to have been given to such party (x) when delivered personally
to such party or (y) provided that a written acknowledgment of receipt is
obtained, five (5) days after being sent by prepaid certified or registered mail
or two (2) days after being sent by a nationally recognized overnight courier,
to the address (if any) specified below for such party (or to such other address
as such party shall have specified by ten (10) days’ advance notice given in
accordance with this Section 15) or (z) in the case of Employer only, on the
first business day after it is sent by facsimile to the facsimile number set
forth below (or to such other facsimile number as shall have specified by ten
(10) days’ advance notice given in accordance with this Section 15), with a
confirmatory copy sent by certified or registered mail or by overnight courier
in accordance with this Section 15.

 

  If to Employer:   

Ameris Bancorp

310 First Street, S.E.

Moultrie, Georgia 31768

Attn: Chief Executive Officer

Fax: (229) 890-2235

  If to Executive:    The address of Executive’s principal residence as it
appears in Employer’s records, with a copy to Executive (during the Term) at
Executive’s principal office with Employer.   If to a beneficiaryof Executive:
   The address most recently specified by Executive or such beneficiary.

16. Governing Law. The validity, interpretation and performance of this
Agreement shall be governed by the laws of the State of Georgia, without giving
effect to the conflicts of laws principles thereof.

 

12



--------------------------------------------------------------------------------

17. Successors. Employer shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of Employer, by agreement in form
and substance reasonably satisfactory to Executive, to expressly assume and
agree to perform this Agreement in the same manner and same extent that Employer
would be required to perform it if no such succession had taken place. Failure
of Employer to obtain such agreement prior to the effectiveness of any such
succession shall be a material, intentional breach of this Agreement and shall
entitle Executive to terminate Executive’s employment with Employer for good
reason pursuant to Section 8(b) hereof.

18. Modification and Waiver. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by Executive and Employer. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of dissimilar provisions or conditions at the same or
any prior subsequent time.

19. Severability. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

20. Counterparts. This Agreement may be executed (and delivered via facsimile or
other electronic transmission) in one or more counterparts, each of which shall
be deemed an original, and all of which together shall constitute one and the
same Agreement.

21. Assignment. This Agreement is personal in nature, and neither party hereto
shall, without the prior written consent of the other, assign or transfer this
Agreement or any rights or obligations hereunder except as provided in Sections
13 and 17 hereof. Without limiting the foregoing, Executive’s right to receive
compensation hereunder shall not be assignable or transferable, whether by
pledge, creation of a security interest or otherwise, other than a transfer by
Executive’s will or by the laws of descent or distribution as set forth in
Section 13 hereof, and in the event of any attempted assignment or transfer
contrary to this Section 21, Employer shall have no liability to pay any amounts
so attempted to be assigned or transferred.

22. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto and supersedes all prior agreements, understandings and
arrangements, oral or written, between the parties hereto with respect to the
subject matter hereof.

23. Construction. Whenever the singular number is used in this Agreement and
when required by the context, the same shall include the plural and vice versa,
and the masculine gender shall include the feminine and neuter genders and vice
versa. Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.” The headings in this Agreement are for convenience only and are in
no way intended to describe, interpret, define or limit the scope, extent or
intent of this Agreement or any of its provisions.

 

13



--------------------------------------------------------------------------------

24. Compliance with Code Section 409A.

(a) This Agreement shall be interpreted to avoid any penalty sanctions under
Section 409A of the Code (“Section 409A”). If any payment or benefit cannot be
provided or made at the time specified herein without incurring sanctions under
Section 409A, then such benefit or payment shall be provided in full at the
earliest time thereafter when such sanctions will not be imposed. For purposes
of Section 409A, (i) all payments to be made upon a termination of employment
under this Agreement may only be made upon a “separation from service” within
the meaning of such term under Section 409A, (ii) each payment made under this
Agreement shall be treated as a separate payment and (iii) the right to a series
of installment payments under this Agreement is to be treated as a right to a
series of separate payments. In no event shall Executive, directly or
indirectly, designate the calendar year of payment.

(b) All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A,
including, where applicable, the requirements that (i) any reimbursement is for
expenses incurred during Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

(c) Notwithstanding any provision in this Agreement to the contrary, if, at the
time of Executive’s separation from service with Employer, Employer has
securities which are publicly traded on an established securities market,
Executive is a “specified employee” (as defined in Section 409A) and it is
necessary to postpone the commencement of any severance payments otherwise
payable pursuant to this Agreement as a result of such separation from service
to prevent any accelerated or additional tax under Section 409A, then Employer
will postpone the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) that are not otherwise exempt from Section 409A until the
first payroll date that occurs after the date that is six (6) months following
Executive’s separation from service with Employer (as determined under
Section 409A). If any payments are postponed pursuant to this Section 24(c),
then such postponed amounts will be paid in a lump sum to Executive on the first
payroll date that occurs after the date that is six (6) months following
Executive’s separation from service with Employer. If Executive dies during the
postponement period prior to the payment of any postponed amount, such amount
shall be paid to the personal representative of Executive’s estate within sixty
(60) days after the date of Executive’s death.

(d) Notwithstanding the foregoing provisions of this Section 24, Employer makes
no representations that the payments and benefits provided under this Agreement
comply with Section 409A, and in no event shall Employer be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by Executive on account of non-compliance with Section 409A.

 

14



--------------------------------------------------------------------------------

25. Representations and Warranties of Employer. Employer hereby represents and
warrants to Executive that: (i) this Agreement has been duly authorized by the
Board, executed and delivered by Employer, and constitutes the valid and binding
agreement of Employer, enforceable against Employer in accordance with its
terms; and (ii) Employer has the full power authority to execute, deliver and
perform this Agreement and has taken all necessary action to secure all
approvals required in connection herewith.

26. Arbitration. Any dispute, controversy or claim arising out of or relating to
this Agreement or the breach thereof, except as otherwise provided in
Section 10(f) or Section 12(c) hereof, shall be submitted to and decided by
binding arbitration. Arbitration shall be administered exclusively by the
American Arbitration Association (“AAA”) and shall be conducted consistent with
the rules, regulations and requirements thereof, as well as any requirements
imposed by state law. The AAA Employment Arbitration Rules shall apply. The
decision of the arbitrators shall be final and binding as to any matter
submitted to them under this Agreement, and judgment on any award rendered by
the arbitrators may be entered in any court having jurisdiction thereof.

27. Attorneys’ Fees. If there is any legal action, arbitration or proceeding
between Executive and Employer arising from or based on this Agreement or the
interpretation or enforcement of any provisions hereof, then the unsuccessful
party to such action, arbitration or proceeding shall pay to the prevailing
party all costs and expenses, including reasonable attorneys’ fees, incurred by
such prevailing party in such action, arbitration or proceeding, in any appeal
in connection therewith and in any action or proceeding taken to enforce any
judgment or order so obtained by the prevailing party. If such prevailing party
recovers a judgment in any such action, arbitration, proceeding or appeal, then
such costs, expenses and attorneys’ fees shall be included in and as a part of
such judgment.

[Signature page follows.]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive has executed and delivered this Agreement, and
Employer has caused this Agreement to be executed and delivered, all as of the
day and year first above set forth.

 

EMPLOYER: AMERIS BANCORP By:  

/s/ Edwin W. Hortman, Jr.

  Edwin W. Hortman, Jr.   President and Chief Executive Officer EMPLOYEE:

/s/ James A. LaHaise

JAMES A. LAHAISE

 

16